The dictation of the libellous letter to the defendant's secretary, and the signing of it when typewritten constituted a publication of the libel. Pullmun v. Hill (1891), 1 Q.B. 524;Poe on Pleading, sec. 179; Odgers on Libel and Slander, ch. 6. A message sent by telegraph is actionable, because the contents of the telegram are necessarily communicated to all the clerks through whose hands it passes, and so with the postcard.Whitfield et al. v. S.E. Ry. Co., E.B.  E. 115; Williamson
v. Freer, L.R. 9 C.P. 393. The delivery of a manuscript to a printer to be printed is a sufficient publication, if any copies be printed; even though the author repented and suppressed all the copies printed. For the compositor must have read it.Baldwin v. Elphinston, 2 W. Bl. 1037. This may be considered a somewhat harsh decision, as the compositor does not attend to the substance of the manuscript, but sets it up in type mechanically; but it has been recently acted on in America. Trumbull v.Gibbons, 3 City Hall Rec. 97; and see Watts v. Fraser etal., 7 Ad.  E. 223.
Sending a libellous letter, or speaking defamatory words to the plaintiff's agent or solicitor, is a sufficient publication to a third person. Tuson v. Evans, 12 Ad.  E. 733; Huntley v.Ward, 1 F.  F. 552; Hancock v. Case, 2 F.  F. 711;Stephens v. Kitchener, 4 Times L.R. 159. Where the defendant wrote a letter to the plaintiff himself, but read to a friend before posting it, this was held a publication to the friend.Snyder v. Andrews, 6 Barbour, N.Y. 47; McCoombs v.Tuttle, 5 Black. Ind. 431. So, where the defendant before posting a letter to the plaintiff had it copied, held a publication by the defendant to his own clerk, who copied it.Kiene v. Ruff, 1 Clark, Iowa, 482; State v. McIntyre,115 N.C. 769; Archambault v. Tel. Co., 14 Quebec L.R. 8.
A publication need not be made in the common use of the *Page 56 
word; it is sufficient if the defamation is made known to a single person. Adams v. Lawson, 17 Grattan, 257. Where two persons have participated in the composition of a libellous letter written by one of them, which was afterwards put in the postoffice and sent by mail to the person to whom addressed, such participation was held to be competent, and sufficient evidence to prove the publication by both. Muller v. Butler, 6 Cush. 72. Any person who by words causes another to write or print the thing conveying the libellous matter, may be guilty, as if hisown hand traced the lines. Cochran v. Butterfield, 18 N.H. 117; Peterson v. W.U. Telegraph Co., 65 Minn. 18.
Vindictive or exemplary damages are awarded where the jury desire to mark their sense of the defendant's harsh conduct by fining him to a certain extent. They, therefore, punish the defendant by awarding the plaintiff damages in excess of the amount which would be adequate compensation for the injury which he inflicted on his reputation. Thus, where a letter was sent privately to one person only, on whom it made no impression, the jury yet awarded 3,000 pounds damages on the ground that there must have been some vindictiveness. Adams v. Coleridge, 1 Times L.R., page 87. It is clearly competent to a jury in a proper case to find vindictive damages in an action of libel or slander. Townsend v. Hughes, 2 Mod. 150; Emblen v. Myers,
6 H.  N. 54; Bell v. Midland Ry. Co., 10 Com. B.N.S. 287. The damages in such an action are not limited to the amount of pecuniary loss which the plaintiff is able to prove. Davis Son v. Shepstone, 11 App. Cas. 191; 13 Am.  Eng. Ency. Law,
432.
The jury may regard the probable future as well as the actual past. True v. Plumley, 36 Me. 483; Tripp v. Thomas, 3 Barn.  Cres. 427. And proof of special damages not necessary.Mayne Law Dam., 367. When words are actionable without special damages, the jury may take into consideration, not only the injury which has arisen, but which may arise from the slander, because such fresh injury will constitute no fresh cause of action. Marks v. Jacobs, 76 Ind. 216-219; *Page 57 Cook v. Field, 3 Esp. 133; Kelly v. Huffington, 3 Cranch Cir. Ct. Rep. 81. See also Swift v. Tickerman, 31 Conn. 285;Markham v. Russell, 12 Allen, 573; Hastings v. Stetson,126 Mass. 331; s.c., 130 Mass. 78; Marble v. Chapin,132 Mass. 225.
Besides the injury to the character of the plaintiff is not the sole element of damage. The jury have a right to consider themental suffering of the plaintiff caused by the publication ofthe slanderous words. Recovery for mental distress occasioned by the publication of defamatory language was also allowed in the cases of Mahoney v. Betford, 132 Mass. 393; Chesley v.Thompson, 137 Mass. 136; Rea v. Harrington, 58 Vt. 181. In the latter case it was held that words imputing a possible crime were per se actionable, although not believed by the hearer and though the charge could not be true. And the plaintiff wasallowed to testify as to his mental suffering caused by theslander, in effect that he could not sleep nights, could notwork, etc. If the words are actionable per se, evidence of actual damage to the character and mental suffering need not be given. Boldt v. Budwig, 19 Neb. 739. See also Sedgwick onDamages, secs. 350, 351, 377, 387, 388; Newell on Defamation,
sec. 12; Wood's Mayne on Damages, sec. 49; Alabama Ry. Co. v.Sellers, 93 Ala. 9; Kennett v. Adamson, 44 Minn. 121;Volz v. Blackmar, 64 N.Y. 444.
The right to recover in an action of libel upon the facts established by the proof in this case and the measure of damages upon such recovery are well established by the authorities in this State. No explanation of the terms used by the appellant in the letters addressed by him to the appellee is necessary. These letters are plainly actionable. The language is libellous perse. No attempt was made by the appellant to justify in the pleadings, under which the appellant admitted that the plaintiff was not guilty of any of said charges, and that the appellee was therefore entitled to recover in his action if the publication was made out as required by the plaintiff's 3 1/2 and 4 1/2 prayers. And the measure of damages fixed by the 5th prayer is in the accepted form. Hagan v. Henry, 18 Md. 177; *Page 58 Long v. Eackle, 4 Md. 454; Lewis v. Daily News Co.,81 Md. 466; Wilms v. White, 26 Md. 380; Snyder v. Fulton,34 Md. 128, 134; Nolan v. Traber, 49 Md. 460; Negley v.Farrow, 60 Md. 158; Blumhardt v. Rohr, 70 Md. 328.
PEARCE, J., delivered the opinion of the Court.
This is an action of libel in which the appellee recovered a judgment for five hundred dollars against the appellant in the Superior Court of Baltimore City. The plaintiff offered five prayers, all of which were granted, and the defendant offered fifteen prayers, of which the 4th, 5th, 6th, 7th, 8th, 10th, 11th, 12th, 13th and 14th, were granted and his 1st, 2d 3rd, 9th and 15th were rejected. A single exception was taken by the defendant to this ruling on the prayers, and the three following questions arises upon the exception:
1st. Whether the dictation of alleged libellous letters to defendant's private and confidential stenographer, their reduction by her to stenographic characters, and subsequent reduction to the characters of the alphabet by means of a typewriter, their signing by the defendant, and their transmission by his direction to the plaintiff, is in law a publication of such letters, where there is no communication of any of said letters, in any manner, to any other person.
2nd. Whether in such case, the proper action is for libel or slander.
3rd. Whether under the testimony in this case, the jury was properly instructed as to the allowance of exemplary or vindictive damages.
There were three counts in the declaration upon three separate letters, and the case was tried on the general issue plea, there being no plea of justification alleging the truth of any of the charges contained in any of the letters, either in whole or in part.
Of the libellous character of each of these letters there can be no question, but the letter in the third count was shown by the uncontradicted testimony to be wholly in the handwriting of defendant and never to have been read or exhibited to any one *Page 59 
but the plaintiff, and the jury was properly instructed by the defendant's fourth prayer that there could be no recovery on the third count.
It was very earnestly and ably argued by the appellant's counsel that as the two letters in the first and second counts were not otherwise published, than as above stated, there was no actionable publication of either letter, so as to make either one a libel, and consequently, that the Court erred in granting the plaintiff's 3 1/2 and 4 1/2 prayers, and in rejecting the defendant's first, second and third prayers, which, respectively, raised the contentions of the parties on this point.
This is certainly an important question, and one which has never before been raised in this Court. Indeed, the appellant's counsel states in his brief, that it has never been expressly ruled upon in America, though he has referred us to a case in the Appellate Division of the Supreme Court of New York (Owen v.Ogilvie Pub. Co., 32 App. Div. 465), which he contends supports his positions. The apppellee's counsel has submitted a very full brief, but has referred us to no American case upon this point. If such authorities existed, we may safely assume they would not have escaped the well-known diligence of counsel, and we have found none such in our own examination; but the principles and considerations upon which this question should be decided, are not, in our opinion, difficult to determine, and the instructive English cases which have been cited are in accord with these principles and considerations.
Before considering the argument of the appellant, it will be well to recall the definition of publication, given by competent authority, as necessary to constitute slander a libel. Mr. Odgers, in his work on Libel and Slander, p. 150, defines publication, as applicable either to slander or libel, as, "the communication of the defamatory words to some third person;" and on page 1, he says: "False defamatory words, if written andpublished, constitute a libel; if spoken, a slander." It is obvious however that publication is essential to either, and that the words, "if published," though not repeated in the latter *Page 60 
clause, must be understood, as if repeated. For, to shout aloud defamatory words on a desert moor where no one hears them, is not a publication of the slander, nor is the utterance of such words in a foreign language, a publication, if no one present understands their meaning. Idem. 151.
For the same reason, very clearly, if one should write a defamatory letter, and hand it to a third person, to be read, who does not understand and cannot read that language, there would be no publication of the libel. In Pullman v. Hill, 1 Q.B. Div. (1891), p. 529, LOPES, L.J., defines publication of a libel in the exact words cited from Mr. Odgers, and in the same case, LORD ESHER, Master of the Rolls, defines it, more fully, and perhaps with more technical accuracy, as, "the making known the defamatory matter, after it has been written, to some person other than the person to whom it is written." Appellant's counsel, in his brief, says, with equal clearness and accuracy: "Publication, in the law of libel and slander, means the transmission of ideas and thoughts to the perception of a person, other than the parties to the suit."
Bearing in mind these definitions and simple illustrations of what is, and what is not, publication, it will be seen that the argument that there has been no actionable publication in this case, divides itself into two branches. The theory of the first branch is, that while there was in fact a physical or mechanicalreception by the stenographer of the thoughts expressed by the appellant, that such reception was instantaneous only, and merely sufficient for their reduction to written characters; but that there was no comprehension, and no lodgment, of their meaning in the brain of the recipient, who acted as a mere phonograph, and whose function in that regard was not a mental, but purely a mechanical process; so that there was no such perception as is requisite to constitute publication. This theory is both ingenious and subtle, but we cannot be persuaded it is sound. We cannot doubt that the dictation to Miss Willis, though taken down in stenographic characters, produced in her mind as full and complete perception of the houghts of the appellant, as a slower dictation, for the purpose *Page 61 
of reduction to ordinary characters, would have produced in the mind of one not a stenographer. If this were not so, there could be no assurance that there would be an accurate reproduction of the matter dictated, such as common knowledge gives assurance of from any skillful stenographer. A communication therefore to a stenographer must be regarded precisely as a communication to an ordinary amanuensis, and as establishing all that is ordinarily necessary to constitute publication.
The second branch of the argument is, that in view of the fact that Miss Willis was the private and confidential stenographer of the defendant, and in view of the almost universal employment, in this country, of such stenographers, and the necessity for such employment consequent upon the demands of business, that a communication to such a stenographer, should be made an exception to the general rule, and be held not to be an actionable publication. But we cannot adopt this view. Apart from any precedent or authority, we can perceive no good reason why such an exception should be made to the rule. Neither the prevalence of any business customs or methods, nor the pressure of business which compels resort to stenographic assistance, can make that legal which is illegal, nor make that innocent which would otherwise be actionable. Nor can the fact that the stenographer is under contractual or moral obligation to regard all his employer's communications as confidential alter the reason of the matter. This defense was made in Williamson v. Freer, L.R. 9 C.P. 393, where it was held that the unnecessary transmission by a postoffice telegram, of libellous matter, which would have been privileged, if sent in a sealed letter, avoids the privilege; LORD COLERIDGE, C.J. saying: "Although the clerks are prohibited under severe penalties from disclosing the contents of telegrams passing through their hands, still there is a disclosure tothem."
In Pullman v. Hill, already cited, the exact question here presented was decided. There, the letter containing the defamatory matter was dictated by the managing director of a corporation to a clerk, who took down the words in shorthand, *Page 62 
and then wrote them out fully by means of a typewriting machine, and the letter thus written was copied by an office boy in a letter-press book. When it reached its destination, it was in the ordinary course of business, opened by a clerk of the plaintiff; and it was held that the letter must be taken to have been published both to the typewriter and to the copy-press boy, as well to the plaintiff's clerk. LORD ESHER, M.R., in the course of his opinion said: "I do not think that the necessities or the luxuries of business can alter the law of England. If a merchant wishes to write a letter containing defamatory matter, and to keep a copy of the letter, he had better make the copy himself." LOPES, L.J., said: "It is said business cannot be carried on if merchants may not employ their clerks to write letters for them in the ordinary course of business. I think the answer to this is very simple. I have never yet heard that it is in the usual course of a merchant's business to write letters containing defamatory statements. If a merchant has occasion to write such a letter, he must write it himself and copy it himself, or he must take the consequences." KAY, L.J., said: "The consequence of such an alteration in the law of libel would be this, that any merchant or solicitor who desired to write a libel concerning any person would be privileged to communicate the libel to any agent he pleased if it was in the ordinary course of his business. That would be an extraordinary alteration of the law, and it would enable people to defame others to an alarming extent."
We were referred to Boxsius v. Goblet Freres, 1 Q.B. Div. (1894), p. 843, as evincing a disposition to qualify the rule inPullman v. Hill, but we cannot discover such disposition, and if we could, we should not be inclined to follow it. There, the libellous letter was dictated by a solicitor, acting in behalf of and at the direction of his client, and copies were made as in the case mentioned. The Court distinguished the case very clearly from Pullman v. Hill, holding, through two of the same judges, that the solicitor owed to his client the duty to act on his instructions, and that if the solicitor had communicated *Page 63 
directly with the plaintiff, the communication would have been privileged, and that he could discharge that duty, as he did other business of the office, in the ordinary way without losing the privilege. But there was no question of privilege inPullman v. Hill, and there is none here, as the appellant owed no duty in the matter to any one. The typewriter had no conceivable interest in hearing or seeing the letters, and there could be therefore no privilege between her and the appellant.
In Owen v. Ogilvie Pub. Co., 32 App. Div. N.Y. 465, the alleged libellous letter relating to the business of a corporation, was dictated by its manager to its stenographer, who wrote it out in shorthand, copied it upon a typewriter and mailed it. The manager and stenographer were held to be servants of a common master, and to be engaged in the performance of duties which their respective employments required, and that under such circumstances, the stenographer should not be regarded as a third person, in the sense that either the dictation or the subsequent reading should be regarded as a publication by the corporation. The English cases mentioned were not referred to, but the Court nevertheless said: "It may be that the dictation to the stenographer and her reading of the letter, would constitute a publication of the same by the person dictating it, if the relation existing between the manager and the copyist was that of master and servant, and the letter be held not to be privileged." Upon the exact question here involved, the above extract from the opinion in that case, seems to afford slender support to the appellant's contention, and what it does decide is not in accord with the views expressed by this Court in Carter v. HoweMachine Co., 51 Md. 294, in which JUDGE ALVEY said it would seem to be now clear, whatever may have been the former state of judicial opinion upon the subject, that corporations are liable for all acts, whether willful or malicious, of their agents or servants, done in the course of their employment, and that actions for such injuries, including libel, could be sustained against corporations in any case where, under similar circumstances, such actions could be sustained against individuals for the acts of their servants. It is true that that *Page 64 
case was not an action for libel, but it sufficiently indicates that this Court would not be astute to find reasons for relieving corporations from liability in libel cases, for want of technical publication. We think for the reasons given above, that the defendants first prayer was properly rejected.
Apart from the question of publication, the defendant's second and third prayers raise the additional question whether, under the pleadings in this case, the action must not have been for slander, instead of libel, but we have no difficulty on this point. We have no doubt that the dictation of these letters to the stenographer was the publication of a slander, for which if nothing further had been done by either, an action of slander could have been maintained, but we have no more doubt that the stenographic notes, the typewritten copy and the letter-press copy, constituted the publication of a libel, and that either slander or libel could be maintained, as the appellee should elect. This conclusion, we think, necessarily follows from what we have already said, without more formally stating the reasons, and our conclusion is not shaken by Mr. Odgers' criticism of the decision in Pullman v. Hill upon the form of action, to be found on p. 174 of his last edition. We therefore think the defendants second and third prayers were properly rejected, not only for the reasons now given, but for those applicable to defendant's first prayer, and that the plaintiff's 3 1/2 and 4 1/2 prayers were for the same reasons properly granted. The plaintiff's first and second prayers were not questioned at the argument and are so clearly correct as to require no notice. The plaintiff's fifth prayer was also properly granted for reasons which will appear when we come to consider the defendant's ninth prayer.
The defendant's ninth prayer was properly rejected, because itprecluded the jury from including in their verdict any allowance whatever for exemplary or punitive damages. Whenever the words charged in an action for slander or libel, are actionable per se, as in this case, the damages are exclusively within the sound discretion of the jury. 13 Amer.  Eng. Ency.of Law, 432; Tripp v. Thomas, 3 Barn.  Cress. 427; Marks
v. *Page 65 Jacobs, 76 Ind. 216; Nolan v. Traber, 49 Md. 470; Negley
v. Farrow, 60 Md. 148. Whether exemplary damages shall be given or not, is in all cases for the jury. Jerome v. Smith, 48 Vt. 230;Boardman v. Goldsmith, 48 Vt. 403.
The assessment of damages is peculiarly the province of a jury in an action for libel. The damages in such an action are not limited to the amount of pecuniary loss which the plaintiff is able to prove. Davis v. Shepstone, 11 App. Cases, 191, per LORD HERSCHELL. The jury must not be restricted by a direction not to give such damages. DeVaughn v. Heath, 37 Ala. 595.
The plaintiff's fifth prayer is in accord with these principles and was therefore properly granted. We cannot however avoid the conclusion that there was error in the rejection of the defendant's fifteenth prayer, which asked that the jury be instructed, if the defendant honestly and in good faith believed the statements contained in the letters to be true, and had grounds for such belief sufficient to satisfy an ordinarily prudent and cautious man that such statements were true, then the jury might take into consideration all the circumstances of the case, and in the exercise of their discretion, award to the plaintiff nominal damages merely. This prayer is very carefully guarded by the requirement to find honest belief of the truth of the charges, and of reasonable ground for such belief, and in its conclusion is substantially the converse of the proposition contained in the plaintiff's fifth prayer which we have said was properly granted. By the rejection of the defendant's fifteenth prayer, the jury were practically told they must give exemplary damages, and were absolutely refused the discretion to withhold them. But in no case has a plaintiff any legal right to exemplary damages. Such damages depend upon the case, and the evidence and finding of the jury. Jerome v. Smith, supra..
Where there is evidence of circumstances sufficient to uphold a verdict for exemplary damages, the question whether they shall be given, or not, is one for the jury. Boardman v. Goldsmith,48 Vt. 403. And it is error to instruct them they *Page 66 
must give exemplary damages. Sedgwick on Damages, 333; Hawk
v. Ridgway, 33 Ill. 473.
The words used here being actionable per se, although there was no proof of actual and substantial damages sustained by the publications to Miss Willis of the two letters, the jury could not properly have been deprived of their discretion to give exemplary damages, if they found malice, nor could they on the other hand, either by the granting of an erroneous instruction or the rejection of a proper one, be deprived of their discretion to refuse to award exemplary damages if they found no malice.
For the error in the rejection of the defendant's fifteenth prayer it will be necessary to reverse the judgment that a new trial may be had.
Judgment reversed with costs to appellant above and below, andnew trial awarded.
(Decided February 21st, 1901.)